DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 10/14/2021.   Claims 5-8 are canceled.  Accordingly, claims 1-4 and 9 and 10 are pending for consideration on the merits in this Office action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021, 12/3/2021 and 4/8/20211 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Air treatment unit in at least claims 1, 4, 9 and 10;
Airflow volume detection unit in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An air treatment unit appears to be described as at least a heat exchange element 12 in at least page 18 of the specifications;
An airflow volume detection unit appears to be described as at least one of a wind speed sensor, a differential pressor sensor or a pressure sensor in at least page 12 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (KR101128574B1) in view of Eguchi et al. (US2015/0241076).

Regarding Claim 1, Moon teaches an air treatment system [fig 2] comprising: an air treatment unit [110] configured to apply predetermined treatment to air passing through the unit [0013]; 
a first supply fan unit [at least the assembly of fan 141, inlet 151, outlet 152 of blowing unit 150 at space 4] and a second supply fan unit [at least the assembly of fan 141, inlet 151, outlet 152 of blowing unit 150 at space 3] disposed separately from the air treatment unit and configured to send outdoor air from an outdoor space to the air treatment unit and send the outdoor air treated by the air treatment unit to an indoor space [0013; 0016]; 
a first supply air duct and a second supply air duct connected to the air treatment unit [110] and provided to guide the outdoor air treated by the air treatment unit and supplied to the indoor space [0013; 0016; Drawing I]; 
an exhaust fan unit [at least the assembly of fan 142, inlet 153, outlet 154 of blowing unit 150 at space 2] disposed separately from the air treatment unit [110] and configured to send indoor air from the indoor space to the air treatment unit and send the indoor air treated by the air treatment unit to the outdoor space [0013; 0016]; and 
a controller [170] configured to control the first supply fan unit, the second supply fan unit, and the exhaust fan unit [0015; 0016; fig 2], wherein the first supply fan unit is connected to the first supply air duct, and the second supply fan unit is connected to the second supply air duct [Drawing I], the first supply fan unit and the second supply fan unit each include a first fan [141; 0013; 0016] the exhaust fan unit includes a second fan [142; 0013; 0016].
Moon does not teach where the first supply fan unit and the second supply fan unit each include a first fan having a variable rotation speed, and a first airflow volume detection unit configured to detect airflow volume of the first fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a first detection value; 
the exhaust fan unit includes a second fan having a variable rotation speed, and a second airflow volume detection unit configured to detect airflow volume of the second fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a second detection value; and 
the controller controls the rotation speed of the first fan in accordance with the first detection value in each of the first supply fan unit and the second supply fan unit, and controls the rotation speed of the second fan in accordance with the second detection value in the exhaust fan unit.
However, Eguchi teaches a ventilation device [0001] where a first supply fan unit includes a first fan [26] having a variable rotation speed [0011], and a first airflow volume detection unit [75] configured to detect airflow volume of the first fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a first detection value [0011; 0069; 0072; where the measurement is sent to air flow rate controller 101]; 
the exhaust fan unit includes a second fan [25] having a variable rotation speed [0011], and a second airflow volume detection unit [75] configured to detect airflow volume of the second fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a second detection value [0069; 0072; where the measurement is sent to air flow rate controller 101]; and 
the controller [100] controls the rotation speed of the first fan in accordance with the first detection value in each of the first supply fan unit and controls the rotation speed of the second fan in accordance with the second detection value in the exhaust fan unit [0069; 0072-0075; fig 1; where the rotation speed of the respective fans are controlled to a predetermined target rotation speed] for the obvious advantage of controlling the fans to a respective target speed and thereby improve the system [0072]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Moon to  have where the first supply fan unit and the second supply fan unit each include a first fan having a variable rotation speed, and a first airflow volume detection unit configured to detect airflow volume of the first fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a first detection value; 
the exhaust fan unit includes a second fan having a variable rotation speed, and a second airflow volume detection unit configured to detect airflow volume of the second fan or airflow volume corresponding quantity as physical quantity corresponding to the airflow volume, and output a second detection value; and 
the controller controls the rotation speed of the first fan in accordance with the first detection value in each of the first supply fan unit and the second supply fan unit, and controls the rotation speed of the second fan in accordance with the second detection value in the exhaust fan unit in view of the teachings of Eguchi in order to control the fans to a respective target speed and thereby improve the system.
For clarity, Eguchi only teaches control of one supply fan, however a person skilled in the art would recognize the advantages of controlling a second fan in a similar manner in order to optimize control of the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).  Thus, one skilled in the art could apply the teachings of Eguchi to a second supply fan and the results would be predictable.


    PNG
    media_image1.png
    1030
    1362
    media_image1.png
    Greyscale


Drawing I

Regarding Claim 2, Moon, as modified, teaches the invention of Claim 2 above and Moon teaches wherein the controller includes a first controller control unit provided at each of the first supply fan unit and the second supply fan unit, and a second controller control unit provided at the exhaust fan unit [Drawing I], 
the first controller control unit in the first supply fan unit receives a first command value on the airflow volume of the first fan in the first supply fan unit from outside the first supply fan unit [0072; where the command value is implicitly stored in the air flow rate controller 101], and controls the rotation speed of the first fan in the first supply fan unit in accordance with the first command value and the first detection value [0072; where the command value is implicitly stored in the air flow rate controller 101], 
the first controller in the second supply fan unit receives a first command value on the airflow volume of the first fan in the second supply fan unit from outside the second supply fan unit [0072; where the command value is implicitly stored in the air flow rate controller 101], and 
controls the rotation speed of the first fan in the second supply fan unit in accordance with the first command value and the first detection value [0072; where the command value is implicitly stored in the air flow rate controller 101], and the second controller control unit receives a second command value on the airflow volume of the second fan from outside the exhaust fan unit, and controls the rotation speed of the second fan in accordance with the second command value and the second detection value [0072; where the command value is implicitly stored in the air flow rate controller 101].
For clarity, Eguchi only teaches control of one supply fan, however a person skilled in the art would recognize the advantages of controlling a second fan in a similar manner in order to optimize control of the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).  Thus, one skilled in the art could apply the teachings of Eguchi to a second supply fan and the results would be predictable.


Regarding Claim 3, Moon, as modified, teaches the invention of Claim 2 above and Moon teaches wherein the controller includes a main controller [190] configured to transmit the first command value to the first control unit of the first supply fan unit to the first controller in the first supply fan unit, transmit the first command value of the second supply fan unit to the first controller in the second supply fan unit, and transmit the second command value to the second controller [0019; where Moon teaches the main controller can manipulate all of the individual controllers].

Regarding Claims 4, 9 and 10, Moon, as modified, teaches the invention above and Moon teaches a return air duct connected to the air treatment unit and provided to guide the indoor air taken in to the air treatment unit from the indoor space [0013; Drawing I]; and an exhaust air duct connected to the air treatment unit and provided to guide the indoor air treated by the air treatment unit and exhausted to the outdoor space [0013; Drawing I], wherein the exhaust fan unit is provided to at least one of the return air duct and the exhaust air duct, and causes the indoor air to flow from the return air duct to the exhaust air duct through the air treatment unit [0013; fig 2; Drawing I].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano et al. (US2008/0242218), cited to teach where supply and exhaust fans can be located at the heat exchanger or at both sides of the supply and exhaust ductwork.  See 0054.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763